Citation Nr: 1532750	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  12-21 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on aid and attendance.  

2.  Entitlement to automobile or other conveyance and adaptive equipment.  

3.  Entitlement to an evaluation in excess of 70 percent for service-connected depression.  

4.  Entitlement to an evaluation in excess of 30 percent for posttraumatic headaches.  

5.  Entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence for the service-connected disability of degenerative joint disease of the right toe, post-operative.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to October 1981, from April 1984 to September 1984 and from November 1985 to March 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, denying, among other issues, the claim of entitlement to SMC based on the need for regular aid and attendance.  

The Veteran was afforded a video conference hearing before the undersigned in February 2015.  A written transcript of this hearing has been prepared and associated with the Veteran's electronic claims file (Veterans Benefits Management System (VBMS)).  

In February 2015, VA received a waiver of RO consideration of the additional evidence he was submitting.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities have resulted in the need for regular aid and attendance.  

2.  The Veteran testified in February 2015 that he desired to withdraw the issue of entitlement to automobile or other conveyance and adaptive equipment.  The Board received this request prior to the promulgation of a decision.

3.  The Veteran testified in February 2015 that he desired to withdraw the issue of entitlement to an extended period of time for a temporary total evaluation because of treatment for a service-connected condition requiring convalescence for the service-connected disability of degenerative joint disease of the right toe, post-operative.  The Board received this request prior to the promulgation of a decision.

4.  The Veteran testified in February 2015 that he desired to withdraw the issue of entitlement to an increased evaluation for his service-connected depression.  The Board received this request prior to the promulgation of a decision.

5.  The Veteran testified in February 2015 that he desired to withdraw the issue of entitlement to an increased evaluation for his service-connected posttraumatic headaches.  The Board received this request prior to the promulgation of a decision.


CONCLUSIONS OF LAW

1.  The criteria for an award of special monthly compensation due to the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114, 1134, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.351 (2014).  

2.  The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to automobile or other conveyance and adaptive equipment have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to an extended period of time for a temporary total evaluation because of treatment for a service-connected condition requiring convalescence for the service-connected disability of degenerative joint disease of the right toe, post-operative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

4.  The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to an increased evaluation for his service-connected depression have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

5. The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement an increased evaluation for his service-connected posttraumatic headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The claim of entitlement to automobile or other conveyance and adaptive equipment was denied in a July 2011 rating decision.  The Veteran appealed this decision in a timely manner in November 2011.  The denial was continued in a July 2012 statement of the case which the Veteran appealed to the Board in August 2012.  

The claim of entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence for the service-connected disability of degenerative joint disease of the right toe, post-operative, was granted for the period from February 6, 2009, through May 1, 2009, in a November 2011 rating decision.  A timely notice of disagreement was received from the Veteran in November 2011.  The assigned time period was continued in a November 2011 statement of the case.  The Veteran appealed this issue to the Board that same month.  

Finally, the Veteran was assigned an increased evaluation to 50 percent, effective as of November 20, 2008, for his service-connected depression, and an increased evaluation to 30 percent, effective January 8, 2009, for his service-connected headaches in a June 2009 rating decision.  A timely notice of disagreement was received from the Veteran in July 2009.  The assigned evaluations were continued in a May 2011 statement of the case which the Veteran appealed to the Board that same month.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2014).  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2014).

During his February 2015 hearing, the Veteran's representative indicated that the Veteran desired that the above issues be withdrawn.  After directly questioning the Veteran regarding this matter he confirmed that he indeed desired to withdraw these issues.  Hence, there remain no allegations of error of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and the appeal of these issues is dismissed.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  



SMC Based on the Need for Regular Aid and Attendance

The Veteran contends that he is entitled to SMC based on the need for regular aid and attendance.  Having reviewed the evidence of record in a light most favorable to the Veteran, the Board finds that SMC based on the need for regular aid and attendance is warranted.  

The special monthly compensation provided by 38 U.S.C. § 1114(I) is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less or being permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 C.F.R. § 3.350.  The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352.  

The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.   

According to a February 2015 Medical Statement for Consideration of Aid & Attendance by the Department of Veterans Affairs, the Veteran suffered from chronic back pain, osteoarthritis of the knees and shoulder pain.  It was noted that the Veteran was unable to walk unaided and that he used a rollator and a cane.  He also needed assistance in bathing and tending to other hygiene needs due to impaired mobility stemming from chronic back and knee pain.  He was also sometimes confined to bed.  He was not able to travel or leave the home without assistance.  
Based on the above evidence, the Board finds that SMC based on the need for regular aid and attendance is warranted.  A physician determined that the Veteran's service-connected disabilities, including his spine, knees and depression, have rendered him unable to perform many activities of daily living without regular aid and attendance, including bathing and tending to hygiene.  Therefore, the criteria found at 38 C.F.R. § 3.352 have been met.  As such, the claim of entitlement to SMC based on the need for regular aid and attendance is granted.  


ORDER

The claim of entitlement to SMC based on the need for regular aid and attendance is granted subject to the laws and regulations governing the payment of monetary benefits.

The appeal on the issue of entitlement to automobile or other conveyance and adaptive equipment is dismissed. 

The appeal on the issue of entitlement to an evaluation in excess of 70 percent for service-connected depression is dismissed. 
  
The appeal on the issue of entitlement to an evaluation in excess of 30 percent for posttraumatic headaches is dismissed. 

The appeal on the issue of entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence for the service-connected disability of degenerative joint disease of the right toe, post-operative is dismissed. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


